Mary Caroline Zook v. Susan M. Pesce, Case No. 75, September Term, 2013, Opinion by
Adkins, J.

MD. CODE (1974, 2013 REPL. VOL.), § 9-108 OF THE COURTS AND JUDICIAL
PRO CEEDING S ARTICLE — ATTO RNEY-CLIENT PRIVILEG E —
TESTAMENTARY EXCEPTION: Because the Testamentary Exception to the attorney-
client privilege exists in Maryland, the Circuit Court for Prince George’s County erred by
denying Petitioner discovery access to a previous living trust and the ability to question
witnesses on the basis of the document. Nonetheless, under the circumstances, Petitioner is
not entitled to a new trial.
Circuit Court for Prince George’s County
Case No. CAL10-26897
Argued: March 11, 2014
                                           IN THE COURT OF APPEALS

                                                OF MARYLAND

                                                     No. 75

                                              September Term, 2013




                                            MARY CAROLINE ZOOK

                                                           v.

                                               SUSAN M. PESCE


                                               Barbera, C.J.
                                               Harrell
                                               Battaglia
                                               Greene
                                               Adkins
                                               McDonald
                                               Wilner, Alan M. (Retired,
                                                      Specially Assigned),

                                                     JJ.




                                              Opinion by Adkins, J.


                                               Filed: May 16, 2014
         In this contest between two siblings, we consider the testamentary exception to the

attorney-client privilege. Though both parties urge us to recognize this exception, they

disagree on whether it was properly applied in this case. In the course of resolving this

dispute, we will take this opportunity to more clearly illustrate when and how the exception

applies.

                         FACTS AND LEGAL PROCEEDINGS

         Eugene D. Zook (“the Decedent”) died on December 24, 2008, after succumbing to

prostate cancer at age 81. At the time of his death, the Decedent had three living adult

children: Dennis Eugene Zook, Susan M. Pesce (“Respondent”), and Mary Caroline Zook

(“Petitioner”). On November 20, 2007, the Decedent, with the help of attorney, Thomas P.

Downs (“Downs”), set up the Eugene D. Zook Living Trust (“the 2007 Living Trust”). The

Decedent amended the Living Trust on December 2, 2008 (“the 2008 Living Trust”), twenty-

two days before his death. The instrument designated Respondent as the trustee of the Living

Trust.

         Article Seven of the 2008 Living Trust specified that each of the Decedent’s three

children were to receive a one-third share of all remaining trust property. Although the

distribution of the trust assets was equal, each heir’s access to his or her share was not.

Whereas the 2008 Living Trust directed the trustee to distribute the shares of Dennis Zook

and Susan Pesce outright and free of trust, the trustee was directed to maintain in trust
Petitioner’s share according to specific terms and conditions.1

       On August 10, 2010, Petitioner, acting pro se, filed a “Complaint For Inspection Of

Records” (“the Complaint”) in the Circuit Court for Prince George’s County against Pesce,

Downs, Dennis Zook, and Catherine Zook, Dennis’s wife. The Complaint offered 18 counts,

appearing to question the validity of the 2008 Living Trust.2


       1
           Specifically, Section 7.04(a) of the Living Trust stated:

                 As soon as practical after my death, my Trustee shall provide
                 Mary Caroline Zook with $2,000.00 of principal from this share.
                 My Trustee shall thereafter distribute to Mary Caroline Zook
                 twenty payments in approximately equal amounts over a ten year
                 period payment on June 1 and December 1.

                 In the alternative, my Trustee may purchase an unassignable
                 annuity to accomplish the same payment schedule.

                 Any undistributed net income shall be accumulated and added
                 to principal.
       2
           The listed “details of the complaint” were:

                 1) Failure to inform me of initial meeting of the opening of the
                 Trust.

                 2) Failure to provide me with a copy of the original Trust Dated
                 11/20/07 after repeated requests for a copy[.]

                 3) Failure to inform me my father was in the Hospital for a week
                 on his death bed until the day of his death.

                 4) Failure to provide me with accurate accounting for the Trust
                 Dated 11/20/07[.]

                 5) Creating a new Trust 12/02/08 when my father was of not
                                                                                    (continued...)

                                                 2
2
    (...continued)
           sound mind or physically able to do so all with the
           ANTICIPATION of his death. Also, his questionable signature
           and ability to read said new Trust. He died 12/24/08.

         6) Failure to provide an accounting of vehicles, his large coin
         collection, life insurance policies & contents of his home etc. at
         12200 Myrtle Ave., Beltsville, MD 20705 or 41 Gum Circle,
         Ocean View, DE 19970 his beach residence. Failure to provide
         an accounting of all of his assets.

         7) Failure to cease and desist the sale of my parent’s home at
         12200 Myrtle Ave., Beltsville, MD 20705 after a letter was
         written to the court for guidance in this matter[.]

         8) Failure to respond to repeated requests for information[.]

         9) Failure to provide information regarding questionable
         documentations I finally received[.]

         10) Removal of information from 2008 tax return plus
         inaccurate names and addresses[.]

         11) Failure to inform regarding out of state property[.]

         12) Failure to inform regarding status of Lot #8 Block A Ocean
         View, Delaware, 19970[.]

         13) Failure to file Trust in Prince George’s County.

         14) Failure to inform me where Trust was filed after repeated
         requests if it was filed[.]

         15) Removal of funds from interest bearing account to a non
         interest bearing account[.]

         16) Threatening me in writing with contest clause if I don’t cash
                                                                              (continued...)

                                         3
Pesce admitted the allegations of paragraphs 1, 2, 3, 7, and 13, denied 4–6, 8–12, and 14–18,

and requested the Complaint be dismissed for, among other reasons, failure to state a claim.

A re-filed version of the motion to dismiss also claimed that the Complaint improperly joined

parties who were not part of the administration of the Trust or Estate—namely, Downs,

Dennis Zook, and Catherine Zook. This motion was granted for all parties except Pesce.

       Trial took place on December 5, 2011. The court interpreted the Complaint as

alleging that the 2008 Living Trust must be set aside as invalid because the Decedent was not

of sound mind to enter the new agreement.3 After some discussion moderated by the court,


       2
           (...continued)
                  a check[.]

                 17) From my own research there seems to be documents out
                 there with the following names for my father: Eugene D. Zook,
                 Eugene Dale Zook, Eugene E. Zook, Eugene Zook and Gene
                 Zook with Delaware and Maryland addresses and possibly other
                 places. Also, I have noticed that my Mother Virginia M. Zook
                 has an address for Washington, D.C. I believe.

                 18) Etc. these are only some of the complaints and are not
                 limited to them. I will provide all written certified/return receipt
                 correspondence regarding this matter when needed due to the
                 large amount.
       3
         Although the Complaint did not specifically articulate a cause of action or a triable
issue, the trial court construed the Complaint as alleging that the Decedent was not of sound
mind:

                 The Court: [T]he problem is that Ms. Zook is self-represented,
                 and these complaints are liberally construed when they’re
                 prepared. And that’s the problem for the Court. She alleges it
                 [in] paragraph 5. It’s something that stuck out like a red flag to
                                                                                        (continued...)

                                                  4
Respondent agreed to provide an audit of the accounting of the trust assets. Notwithstanding

this agreement, Petitioner requested access to a copy of the 2007 Living Trust. Downs,

responding to Petitioner’s subpoena for records, asserted that the 2007 Living Trust was a

privileged communication with his deceased client, and that he would assert that privilege

on the Decedent’s behalf, as well as on the behalf of the trustee of the Living Trust, Pesce.

The court honored that privilege and refused to allow Petitioner access to the 2007 Living

Trust or allow any questions about its contents.

       The court then moved on to the question of the soundness of the Decedent’s mind at

the time that the 2007 Living Trust was amended. After hearing from four witnesses called

by Petitioner, the court found the revisions to the 2007 Living Trust “fair, proper and

reasonable under the circumstances.” The court then ruled that “Ms. Zook does not have a

claim for relief based on paragraph 5 of her complaint.” The court ordered the agreed-to

audit of trust assets and dismissed the remainder of the complaint against Pesce.

       Petitioner appealed to the Court of Special Appeals, again appearing pro se. In an

unreported opinion, the intermediate appellate court affirmed the Circuit Court. Petitioner,

having acquired counsel, petitioned this Court for certiorari, which we granted to consider




       3
           (...continued)
                  me, because as far as I’m concerned, the rest of it, it really goes
                  to the accounting. That’s the issue. And the Court says we[’ve]
                  got to liberally construe these complaints.

                                                  5
the following questions:4

                1. Does the testamentary exception to the attorney-client
                privilege exist in Maryland?

                2. Did the trial court err by recognizing the applicability of the
                attorney-client privilege to the unamended Living Trust?

       Although the litigants present the first question as an unresolved issue, this Court has

already recognized the existence of the testamentary exception, and we will not depart from

our previous holding. See Benzinger v. Hemler, 134 Md. 581, 107 A. 355 (1919). With this

Court’s previous ruling in mind, we hold that the testamentary exception does not grant

Petitioner the relief she seeks. Thus, we answer the second question in the negative.

                                         DISCUSSION

               The Testamentary Exception To The Attorney-Client Privilege




      4
          The question presented in the original petition was worded as:

                Whether the testamentary exception to the attorney client
                privilege exists in Maryland; if so, does it apply in the
                circumstances when due to the assertion of “Attorney-client
                privilege,” the trial court precluded significant questioning or
                production of the previous “living revocable trust” document
                drafted by the attorney over a year prior to the decedent’s death,
                when the original trust document outlining the distribution of
                assets and as part of the entire estate planning, was incorporated
                into the will, but there exists significant concerns that the new
                trust document was an accurate reflection of the testator’s intent,
                when it was signed while the decedent was heavily medicated,
                on his death bed in the hospital, with stage 4 prostate cancer,
                and died three weeks later?

                                                6
       The attorney-client privilege5 is “a rule of evidence that prevents the disclosure of a

confidential communication made by a client to his attorney for the purpose of obtaining

legal advice.” E.I. du Pont de Nemours & Co. v. Forma-Pack, Inc., 351 Md. 396, 414, 718
A.2d 1129, 1138 (1998). “The privilege is based upon the public policy that ‘an individual

in a free society should be encouraged to consult with his attorney whose function is to

counsel and advise him and he should be free from apprehension of compelled disclosures

by his legal advisor.’” State v. Pratt, 284 Md. 516, 520, 398 A.2d 421, 423 (1979) (quoting

Harrison v. State, 276 Md. 122, 135, 345 A.2d 830, 838 (1975)). It has been recognized as

“the oldest of the privileges for confidential communications known to the common law.”

Upjohn Co. v. United States, 449 U.S. 383, 389, 101 S. Ct. 677, 682 (1981). Indeed, for over

150 years, this Court has recognized that “[n]o rule is better established than ‘that

communications which a client makes to his legal adviser for the purpose of professional

advice or aid shall not be disclosed, unless by the consent of the client for whose protection

the rule was established.’” Fulton v. Maccracken, 18 Md. 528, 542–43 (1862). This

privilege is reflected in the Maryland Code, as well. See Md. Code (1973, 2013 Repl. Vol.),

§ 9-108 of the Courts and Judicial Proceedings Article (“CJP”).

       The privilege survives even after the client’s death. Invoking the purpose of fostering

free communication between attorney and client, the Supreme Court has explained:



       5
         For an excellent discussion of the history of the attorney-client privilege, including
its roots in 16th-century England, see Newman v. State, 384 Md. 285, 300–03, 863 A.2d 321,
330–31 (2004).

                                              7
              Knowing that communications will remain confidential even
              after death encourages the client to communicate fully and
              frankly with counsel. While the fear of disclosure, and the
              consequent withholding of information from counsel, may be
              reduced if disclosure is limited to posthumous disclosure in a
              criminal context, it seems unreasonable to assume that it
              vanishes altogether. Clients may be concerned about reputation,
              civil liability, or possible harm to friends or family. Posthumous
              disclosure of such communications may be as feared as
              disclosure during the client's lifetime.

Swidler & Berlin v. United States, 524 U.S. 399, 407, 118 S. Ct. 2081, 2086 (1998). Thus,

even though the client may be deceased, the communication remains privileged.

       Nevertheless, the privilege is not absolute. Only those communications “‘pertaining

to legal assistance’” and “‘made with the intention of confidentiality’” are covered by the

privilege. E.I. du Pont, 351 Md. at 416, 718 A.2d at 1138 (quoting Burlington Industries v.

Exxon Corp., 65 F.R.D. 26, 37 (D. Md. 1974)). Additionally, this Court has explained that

the privilege does not “‘extend to communications made for the purpose of getting advice

for the commission of a fraud’ or a crime.’” Newman v. State, 384 Md. 285, 309, 863 A.2d
321, 335 (2004) (quoting United States v. Zolin, 491 U.S. 554, 563, 109 S. Ct. 2619, 2626

(1989)).

       Petitioner advocates that we recognize a testamentary exception to the attorney-client

privilege, and Respondent concurs. Under this exception:

              [C]onfidential communications between attorney and client for
              the purpose of preparing the client's will . . . are privileged
              during the testator's lifetime and, also, after the testator's death
              unless sought to be disclosed in litigation between the testator's
              heirs, legatees, devisees, or other parties, all of whom claim

                                               8
              under the deceased client.

United States v. Osborn, 561 F.2d 1334, 1340 (9th Cir. 1977) (emphasis added). The

rationale underlying this exception is that in the context of a contested estate, such disclosure

“helps the court carry out the decedent’s estate plan.” Edward J. Imwinkelried, The New

Wigmore, A Treatise on Evidence: Evidentiary Privileges §6.13.2(b) (Richard D. Friedman

ed., 2d ed. 2010). Were a court to exclude such evidence, “the court administering the will

might reach an erroneous conclusion about the decedent’s donative intent.” Id. Thus, some

states have elected to allow this exception to the attorney-client privilege based on the idea

that “‘the deceased client would presumably want his communications disclosed in litigation

between such claimants so that his desires in regard to the disposition of his estate might be

correctly ascertained and carried out.’” Id. (quoting California Law Revision Comm’n

Comment, Cal. Evid. Code §957, Imwinkelried and Hallahan California Evidence Code

Annotated 160 (2001)).

       Happily for both parties in this case, Maryland recognized the wisdom of the

testamentary exception about a century ago. As this Court explained in Benzinger:

              The rule, we think, is well stated in the note In re Young[’s
              Estate], 17 L. R. A. (N. S.) 108, in which it is said: “It may be
              laid down as a general rule of law, gathered from all the
              authorities, that, unless provided otherwise by statute,
              communications by a client to the attorney who drafted his will,
              in respect to that document, and all transactions occurring
              between them leading up to its execution, are not, after the
              client's death, within the protection of the rule as to privileged
              communications, in a suit between the testator's devisees and
              heirs at law, or other parties who all claim under him.”

                                                9
134 Md. at 586, 107 A. at 357 (quoting Burdett A. Rich and Henry P. Farnham, editors,

Annotation, Privilege of communications to attorney during preparation of will, 17

L.R.A.N.S. 108 (1909)). The Benzinger Court held that the trial court erred by not permitting

the attorney who drafted the will “to testify as to the transactions, circumstances, and

instructions given by the testatrix to him in connection with the will and its preparation, as

well as what was said by her at such time relative thereto.” 134 Md. at 588, 107 A. at

357–58. The Maryland rule is consistent with that adopted in a majority of states. See E. S.

Stephens, Annotation, Privilege as to communications to attorney in connection with

drawing of will, 66 A.L.R. 2d 1302 (1959).

       As evidenced by this Court’s holding in Benzinger, the testamentary exception has

existed in Maryland for close to a century, despite never having been formally named.

Nonetheless, it has been some time since this Court has spoken on the testamentary

exception. For this reason, we reaffirm that in a dispute between putative heirs or devisees

under a will or trust, the attorney-client privilege does not bar admission of testimony and

evidence regarding communication between the decedent and any attorneys involved in the

creation of the instrument, provided that evidence or testimony tends to help clarify the

donative intent of the decedent.

             The Applicability Of The Testamentary Exception In This Case

       Our next step is to consider how the testamentary exception applies in this case.

Petitioner argues that the trial court erred in refusing to allow her to examine the 2007 Living



                                              10
Trust. Petitioner claims that she was prejudiced because her complaint alleged both that the

Decedent was of unsound mind and subject to undue influence, and the content of the 2007

Living Trust was necessary to support this allegation. She relies on this Court’s holding in

Moore v. Smith, 321 Md. 347, 353–54, 582 A.2d 1237, 1239 (1990) in which this Court held

that a change from a former will or trust can be a factor in finding undue influence. In

Petitioner’s view, because the 2007 Living Trust document could demonstrate that the Living

Trust had been changed, we should remand the case for a new trial in which she may

introduce the 2007 Living Trust, and examine Downs and Pesce about that Trust.

                                 Competency Of Decedent

       To evaluate this argument, we look first to the detail of the trial court’s substantive

rulings on the issue of whether decedent demonstrated unsound mind or undue influence.

The court questioned Decedent’s lawyer on this point:

              THE COURT: Well, I have a couple of things I want to ask. On
              the day that this amendment was made to the trust that was - -
              did Mr. Zook voluntarily make these changes or amendments?

              [Downs]: Yes, Your Honor.

              THE COURT: And did he sign them without any undue
              influence?

              [Downs]: Yes, he did.

              THE COURT: And as far as you know, because you said you
              have prepared a trust for him previously, were you present when
              his - - when he signed the December 2nd document?

              [Downs]: I believe I’m the notary, Your Honor, yes.

                                             11
              THE COURT: And do you recognize his signature? You
              notarized the document?

              [Downs]: Yes.

              THE COURT: It is, in fact, his signature?

              [Downs]: It is.

              THE COURT: Okay. Now, you said that Mr. Zook was not
              feeling well, but he was coherent, correct?

              [Downs]: Yes, he was.

              THE COURT: Did the fact that he didn’t feel well in any way
              affect his ability to know and understand what was going on
              when he was in your office at the time?

              [Downs]: No. I had no doubt that he understood what he was
              doing.

              THE COURT: And I might have asked you this already - - did
              I ask you - - I think I asked you did anyone influence him in any
              way to get him to sign it? If not, I’m asking you that now.

              [Downs]: No, Your Honor. I met with him individually on that
              day. His daughter brought him there, but I excluded her from
              the meeting concerning what he wanted to do.

The Judge later explicitly ruled that Petitioner did not have a claim for relief under paragraph

5, which alleges incompetency.

       The law governing a challenge to a will or trust based on the decedent’s lack of

capacity or competency has long been settled:

              “Whether a testator had sufficient mental capacity is determined
              by a consideration of his external acts and appearances. It must
              appear that at the time of making the will he had a full

                                              12
              understanding of the nature of the business in which he was
              engaged; a recollection of the property of which he intended to
              dispose and the persons to whom he meant to give it, and the
              relative claims of the different persons who were or should have
              been the objects of his bounty.”

Sellers v. Qualls, 206 Md. 58, 66, 110 A.2d 73, 77 (1954) (quoting Philip L. Sykes, Contest

of Wills in Maryland § 61 (1941)).

       The burden is imposed on the person challenging the instrument to prove a lack of

capacity:

              The law presumes that every man is sane and has capacity to
              make a valid will, and the burden of proving the contrary rests
              upon those who allege that he lacked mental capacity.
              Moreover, in the absence of proof of prior permanent insanity,
              it must be shown that the testator was of unsound mind at the
              time the will was executed in order to overcome the presumption
              of sanity.

Arbogast v. MacMillan, 221 Md. 516, 523, 158 A.2d 97, 101 (1960) (citations omitted).

       It is clear from the record that Petitioner was allowed to question witnesses regarding

the Decedent’s mental state and condition on the date the Living Trust was amended in 2008.

Petitioner first asked Respondent:

              [Petitioner:] Was he well or was he sick?

              [Respondent:] He was of sound mind. He was doing things.
              He might not have been feeling well, but he was living,
              enjoying.

Petitioner posed the same question to Respondent’s husband, who shared a home with the

Decedent:



                                             13
              [Joseph Pesce:] He was extremely alert and aware of everything
              he did and he was still cantankerous and bossy and opinionated,
              like he always was.

Finally, Petitioner questioned Downs:

              [Petitioner:] What was the health of Eugene D. Zook when he
              came to your office on December 2nd, [20]08?

              [Downs:] He was seriously ill with cancer.

              [Petitioner:] Seriously ill with cancer? How was his - - how was
              he acting?

              [Downs:] He was coherent and - - just a second. He said he was
              not feeling well.

Petitioner did not testify herself, and the questions above constituted all of her evidence

regarding her father’s competency.

       Evidence that the Decedent was seriously ill with cancer is not sufficient, by itself, to

show a lack of competency. That is all that Petitioner was able to produce in this case.

Indeed, her questions produced testimony that Decedent was coherent at the date and time

that he signed the 2008 Living Trust. We have no hesitancy in affirming, as did the Court

of Special Appeals, the trial court ruling that Petitioner produced insufficient evidence to

establish a lack of competence on the part of Decedent.

                                      Undue Influence

       Relying on the evidence described above, and the Decedent’s act of revising the 2007

Living Trust via execution of the 2008 Living Trust, Petitioner also claims that her father

took the actions under the undue influence of her sister and sister’s spouse.

                                              14
       At trial, Petitioner was able to present witness testimony that established that the 2007

Living Trust had indeed been changed.6 Petitioner alleged that the 2008 Living Trust was

not a faithful representation of the Decedent’s true testamentary intent. Consistent with the

testamentary exception, the trial court allowed questions to ascertain whether the revised

Living Trust was indeed an embodiment of the Decedent’s testamentary intent. After

considering all the evidence presented, the court concluded “that the transaction of - - that




       6
           Petitioner had the following discussion with Downs:

                 MS. ZOOK: Well, I want to know what the answer was because
                 [Downs] said the parts that were changed.

                 [Downs]: The parts that were changed, he read.

                 MS. ZOOK: Okay. And it states that it was changed in its
                 entirety. So the relevance of the question is did he read the
                 entire document?

                 [Respondent’s Counsel]: Objection. I mean, actually, that’s
                 argument. It’s not really a question.

                 THE COURT: Well, go ahead and answer the question.

                 [Downs]: There were only a few paragraphs that changed from
                 the version signed November 20[, 2007] to the document that
                 was signed on December the 2nd, three or four paragraphs. The
                 rest of the document was identical other than the dates.

                 [Ms. Zook]: So my question - -

                 [Downs]: And so did I sit there and say read 80 pages when you
                 only have 3 new paragraphs or 4? No. He read the paragraphs
                 that modified the prior existing document.

                                              15
Mr. Eugene Zook made with respect to that December 2nd, 2008 document was fair, proper

and reasonable under the circumstances.” From this the court concluded that “Ms. Zook does

not have a claim for relief based on paragraph 5 of her complaint.”

       Relying on our holding in Moore that a change in a will or trust can be a factor in a

finding of undue influence, Petitioner asks for a new trial, implying that the 2007 Living

Trust, together with the circumstances already described, would demonstrate grounds to

throw out the 2008 Living Trust. We conclude that Petitioner overestimates the efficacy of

the evidence she seeks.

       In Moore, the Court held that “[g]enerally, undue influence amounts to physical or

moral coercion that forces a testator to follow another’s judgment instead of his own.” 321
Md. at 353, 582 A.2d at 1239 (citation omitted). The Court then recognized the following

list of elements characteristic of undue influence:

              1. The benefactor and beneficiary are involved in a relationship
              of confidence and trust;

              2. The will contains substantial benefit to the beneficiary;

              3. The beneficiary caused or assisted in effecting execution of
              will;

              4. There was an opportunity to exert influence;

              5. The will contains an unnatural disposition;

              6. The bequests constitute a change from a former will; and

              7. The testator was highly susceptible to the undue influence.



                                             16
Moore, 321 Md. at 353–54, 582 A.2d 1239–40 (citations omitted).

       As in her charge of incompetency, Petitioner bore the burden to establish that the

Decedent was subject to undue influence, and the burden is a heavy one:

              The burden of proof of undue influence was upon the caveators.
              . . . “[T]he undue influence which will avoid a will must be an
              unlawful influence, on account of the manner and motive of its
              exertion, and must be exerted to such a degree as to amount to
              force or coercion, destroying free agency; * * * and there
              must be satisfactory proof that the will was obtained by this
              coercion, or by importunities which could not be resisted, so that
              the motive was tantamount to force or fear.” . . . “It is not
              enough to show a mere suspicion that the will was procured by
              undue influence exercised and practiced upon the testator * * *
              or even that a person had the ‘power unduly to overbear the will
              of the testator’ * * * but it must appear that the power was
              actually exercised, and that by means of its exercise the
              supposed will was produced.”

Koppal v. Soules, 189 Md. 346, 351, 56 A.2d 48, 50 (1947) (citations omitted) (emphasis

added).

       “‘[A] change of intention [is not] per se an indication of undue influence, when there

is nothing to show that the change of mind was due to improper constraint.’” Koppal, 189
Md. at 350–51, 56 A.2d at 50 (quoting Malone v. Malone, 148 Md. 200, 206, 129 A. 10, 12

(1925)). “[N]either old age nor debility is necessarily a yardstick of mental capacity.”

Sellers, 206 Md. at 68, 110 A.2d at 78 (citation omitted). Additionally, “‘[e]vidence that the

person has a disease which may or must eventuate in mental disease cannot prove, or

standing alone tend to prove, that at a given point of time that he is actually so afflicted. The

tendency to mental infirmity, cannot per se prove the infirmity, it must be shown by facts.’”

                                               17
Sellers, 206 Md. at 67–68, 110 A.2d at 78 (quoting Horner v. Buckingham, 103 Md. 556,

563, 64 A. 41, 43 (1906)).

       The trial court kept these rules well in mind when it ruled. The trial court explained

its understanding of the applicable law:

              When it’s a confidential relationship, which is what you have
              here because Ms. Pesce is related, the daughter of Mr. Zook, the
              caretaker of Mr. Zook before he died[,] . . . the burden shifts to
              [the defendant’s] side to show that the . . . change in the trust
              . . . was deliberate and voluntary . . . and that the transaction was
              fair, proper and reasonable.

                                           *   *    *

              [H]e must understand the nature of his act and its effect and the
              person to whom he means to give his property, the manner in
              which he disposes of it, and the relative claims of the persons
              who are or should be the objects of his bounty. The crucial time
              concerning capacity is the time of the execution of the deed.

The trial court’s summary of the applicable law was right, except that the burden to prove

incapacity or undue influence was on Petitioner, not Respondent.               The doctrine of

confidential relations will not shift the burden of proof from the caveator to the caveatee in

a devise or bequest from a parent to a child. Koppal, 189 Md. at 351, 56 A.2d at 50. Thus,

in making its ruling, the trial court applied a burden of proof that was overly generous to

Petitioner.

       The trial court proceeded to make factual findings and apply this law, in a thorough

explication. It addressed both competency and undue influence:

              What was Mr. Eugene Zook’s capacity at the time that these

                                               18
changes were made in this trust, that is, at the time of December
2nd, 2008. And I know Ms. Zook really wanted to proceed
along the lines that he was on medication, he was heavily
medicated, that he’s dying of cancer, that he, in other words,
couldn’t have been of the mind to execute this amendment.
That’s really what’s [sic] she’s getting at.

                            *    *    *

But what I heard that really is relevant to resolving the issue is
that Ms. Pesce drove Mr. Eugene Zook to Mr. Downs’ office on
December 2nd; that Mr. Downs as his counsel advised him, Mr.
Eugene Zook, rather, met with him separately, advised him
outside the presence of Ms. Pesce; that even though Mr. Eugene
Zook was not feeling well, as Mr. Downs testified, he was
coherent, and the fact that he didn’t feel well did not affect his
ability to understand everything; that he understood everything;
and that he voluntarily entered this amendment; and that he was
not influenced in any way in doing so; and that it is, in fact, his
signature, and that he was familiar with his signature because he
had prepared the trust previously, which was the one in - - . . . in
‘07. Plus, he said he had met with him three times, August [sic]
23rd, ‘07, November 20th ‘07, December 2nd, 2008, so two
previous occasions before, so he was obviously familiar with
Mr. Eugene Zook and felt that he was of the mind to execute
this December 2nd, 2008 document. And he did do so.

He also said that there was [sic] only a few changes, three or
four paragraphs that were changed. And even though he didn’t
read everything, didn’t sit there and watch him read everything,
he read the portions that the amendments were made. And
obviously, counsel was satisfied, Mr. Downs, that is, and he said
he even notarized the document.

So with that in mind, the Court certainly believes Mr. Downs.
He is the officer of the Court. I don’t think he would come here
and not be truthful. I believe he is truthful, and I accept his
testimony. And I find that the transaction of - - that Mr. Eugene
Zook made with respect to that December 2nd, 2008 document
was fair, proper and reasonable under the circumstances. And

                                19
              I find that that being the case and having been shown in Ms.
              Zook’s case, that the burden upon Defendant has been satisfied
              and that Ms. Zook does not have a claim for relief based on
              paragraph 5 of her complaint.

The court did not consider the terms of the 2007 Living Trust or allow Downs to be

questioned about it.    Given our longstanding, if not oft-repeated, recognition of the

testamentary exception to the attorney-client privilege, it appears that the trial court should

have allowed Petitioner to discover and introduce the 2007 Living Trust. This was error.

       In resolving this appeal, however, we keep in mind that, in a civil case, a petitioner

must not only show error but must demonstrate that the error was prejudicial. Barksdale v.

Wilkowsky, 419 Md. 649, 657, 20 A.3d 765, 769–70 (2011) (“‘It has long been the policy in

this State that this Court will not reverse a lower court judgment if the error is harmless.’”

(quoting Flores v. Bell, 398 Md. 27, 33, 919 A.2d 716, 719 (2007))). As we saw above, a

modification to a will or trust is one of several factors that may be considered in a caveat

proceeding.

       The fundamental problem with Petitioner’s argument is that she has produced no

evidence, other than this change in the terms of his Living Trust, to support a claim that

Decedent was subject to undue influence. And we would be unwise indeed to hold that a

mere change in a will or trust, even by someone of advanced age and in ill health, is

sufficient to create a prima facie case for establishing undue influence or unsound mind.

Such a rule would not only induce more litigation, but could discourage people from making

desired and appropriate revisions to their wills or trusts. As we explain below, applying

                                              20
traditional Moore standards for undue influence, we do not see how Petitioner could establish

undue influence, even if she could have introduced the 2007 Living Trust and questioned

Downs and Pesce about it.

                                       Moore Factors

       The Moore factors stated above may vary in significance, depending on the case, but

here, the most significant is the fifth factor, which we discuss first—that “[t]he will contains

an unnatural disposition.” Here, Petitioner received a share of her father’s assets equal to her

siblings, including Respondent, who provided a home for the Decedent, and drove him to the

attorney’s office. The only difference between Petitioner’s share and her siblings’ shares was

that her share was held in trust and distributed to her in twenty payments over a period of ten

years. If she died within that period, her descendants received the remaining principal,

including accrued income. Although Ms. Zook evidently would prefer to receive her share

outright, it cannot be said that placing one child’s equal share in trust is an “unnatural

disposition”—such a devise is generally used for the protection of the beneficiary. Even if

the trial court had seen the 2007 Living Trust, and that Trust had given Ms. Zook her share

outright, there is no reason to think that the trial court would have or should have been

swayed into thinking that the Decedent’s 2008 Living Trust contained “an unnatural

disposition.” Certainly, it is natural for a father to decide, at some point, that one of his

children will not preserve and protect her own bequest, and for that reason, exercise his

judgment to maintain that share in trust for the child’s benefit.



                                              21
       By the same token, there is no showing that the second Moore factor, that “[t]he will

contains substantial benefit to the beneficiary,” is established in this case. The Respondent

receives the same share of the residuary estate as Petitioner and the other children.

Respondent received no additional benefit from the Decedent’s decision to maintain Ms.

Zook’s share in trust.7 We do not see how the trial court’s consideration of the terms of

disposition of the 2007 Living Trust, whatever it said, would have, or should have,

influenced its decision on the first or second factor.

       As to the third factor, that “[t]he beneficiary caused or assisted in effecting execution

of the will,” the only evidence was that Respondent drove Decedent to his lawyer’s office.

Mr. Downs testified that she was excluded from the room when the will was discussed and

executed. Downs also said that he “had no doubt that [Decedent] understood what he was

doing.” Knowing the contents of the 2007 Living Trust or the circumstances of its execution

would not have influenced the trial court in applying this factor.




       7
         Petitioner did not argue that any monetary compensation Respondent would receive
as a trustee was a “substantial benefit” to Respondent within the meaning of Moore v. Smith,
321 Md. 347, 582 A.2d 1237 (1990), and in the absence of any showing that her fees, if any,
were sufficiently substantial to be considered as a factor, we will not consider that. Nor does
Petitioner argue that the Decedent’s bequest to Respondent of all tangible personal property
was a “substantial benefit.” This is a natural bequest when the Decedent lived with
Respondent during his last years. If Petitioner had alleged that the Decedent had particularly
valuable tangible personal property, then this might be a subject worth considering in
applying the fifth factor from Moore. But no such allegation was made, nor evidence
produced, and in its absence, the trial court had no reason to consider the bequest of his
tangible personal property to Pesce as a “substantial benefit” to Pesce in deciding whether
Petitioner proved undue influence under the Moore factors.

                                              22
       Nor did Petitioner introduce any evidence to support the seventh Moore factor: “the

testator was highly susceptible to the undue influence.” Illness alone is not sufficient to

support this factor. In response to Petitioner’s question, Joseph Pesce answered that

Decedent “was still cantankerous and bossy and opinionated, like he always was.” Petitioner

chose not to testify, and offered no evidence that Decedent was “highly susceptible to undue

influence.” Petitioner’s evidence on this point falls short.

       To be sure, Respondent and the Decedent may have been in a confidential relationship

(factor one) and Respondent may have had an opportunity to exert influence over him (factor

four). But, as explained above, under these circumstances, we are confident that even with

the presence of these two factors, the trial court would not have ruled differently on the issue

of undue influence had it known the exact terms of the trust modification. Petitioner,

therefore, is not entitled to a new trial.

                                        CONCLUSION

       In sum, the testamentary exception to the attorney-client privilege is alive and well in

Maryland. With its refusal to recognize that exception, the trial court erred by failing to

require that Downs produce the 2007 Living Trust. Yet, Petitioner has the burden to

demonstrate that the trial court’s error was prejudicial. Barksdale, 419 Md. at 657, 20 A.3d

at 769–70. We have carefully considered the test for mental competency, and the seven-

factor Moore test for undue influence, to determine whether, had the trial judge considered

the terms of the 2007 Living Trust, it might have changed its ruling on either competency or



                                              23
undue influence. After due consideration, we conclude that admission into evidence of the

2007 Living Trust, or evidence relating to its execution, would not have persuaded the trial

court to rule any differently. Accordingly, we hold that Petitioner is not entitled to a new

trial.

         In her brief, Petitioner requests:

                [T]hat this Court find that the trial court erred in excluding as
                [a]ttorney-client [p]rivileged, the production and all questioning
                surrounding various [d]ocuments including the November 20,
                2007 Original Trust document, to the Petitioner, as an entitled
                beneficiary under the testamentary exception, and Remand the
                case back to the Circuit Court for Prince George’s County for a
                [n]ew [t]rial.

         For the above reasons, we decline to grant this relief.

                                                 JUDGMENT OF THE COURT OF
                                                 SPECIAL APPEALS AFFIRMED.
                                                 COSTS TO BE DIVIDED EQUALLY
                                                 BETWEEN THE PARTIES.




                                               24